DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received 6/27/2022. Claims 1-3 & 5-21 are pending in this application. Claim 4 is canceled. Claims 8, 9, 11 & 18 are withdrawn. 
Election/Restrictions
2.	Claims 1 & 15 are directed to allowable products. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8, 9, 11 & 18, previously withdrawn from consideration as a result of a restriction requirement, mailed on 11/9/2017, hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/9/2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
3.	Claims 1-3 & 5-21 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations:
a planar wafer made of an inorganic thermally conductive material, the planar wafer having a first surface and a second surface distinct from the first surface and coupled to a waveguide or horn antenna to terminate the waveguide or the horn antenna; a metallized resistive film disposed on the first surface; and a free space absorber comprising RF absorption requirements, the free space absorber comprising: a metallized reflective heat sink disposed on the second surface; and a plurality of fins extending perpendicularly from the metallized reflective heat sink, each of the plurality of fins having a first end and a second end opposite the first end, the second end of each of the plurality of fins being coupled to the metallized reflective heat sink (emphasis added), as in the context of claim 1; and 
a plurality of wafer members made of an inorganic thermally conductive material, each wafer member having a bottom edge, the wafer members extending from the bottom edges to form a plurality of three-dimensional structures, where the bottom edges of the wafer members are substantially coplanar at a bottom end of the three-dimensional structures, the three-dimensional structures having an RF absorbing side extending from the substantially coplanar bottom edges, wherein a distance between each of the bottom edges of the wafer members is based on RF absorption requirements of the free space RF absorber; a metallized resistive film disposed on an outer surface of the RF absorbing side of each three-dimensional structure; and a metallized reflective heat sink attached to the three-dimensional structures at the substantially coplanar bottom edges, as in the context of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        7/2/22